DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Request for Reconsideration filed October 12, 2021
Applicant’s Request for Reconsideration filed October 12, 2021 (referred to as “Resp.” throughout the Office Action below) has been received and considered.

Incorrect citations to the specification of this application
Applicant’s Representative makes a number of incorrect citations to the specification in Applicant’s Request for Reconsideration filed October 12, 2021. Applicant’s Representative provides quoted text that does not match the citation associated with each respective quote in the specification in the file that is available to Examiner. These incorrect citations are identified in sections (I)(b), (II)(b), (IV)(b), (V)(b), (VI)(c) and (VI)(e) in the Response to Arguments section in this Office Action below. Examiner requests that Applicant’s Representative make the correct citations in the next response, so that the record is clear what sections of the specification Applicant’s Representative is relying upon, and so that Examiner has a fair opportunity to review the portions of the specification Applicant intends to recite.


Note on Applicant’s Representative’s statement in response to the citation of MPEP 2111.01 II and 2103 C (“[T]he name of the game is the claim”) on pages 6-7 of previous Office Action mailed July 9, 2021 (pages 11-12 of Resp.)
Examiner is aware of the claim interpretation principles outlined in MPEP 2111.01 II and 2103 C. Examiner notes that Applicant’s Representative states “The Office has not contended that any claim limitations are being imported into the claims from the specification” on page 11 of Resp. It is not clear what the purpose of this statement was at the time it was written (Examiner had not yet had an opportunity to consider whatever arguments Applicant was going to make in response to the 112 rejections), but Examiner submits that it is clear at this point that Applicant’s Representative is urging that limitations be improperly imported from the specification in the claim interpretation Applicant’s Representative is urging on pages 7-11 of Resp. For example, there are numerous citations to preferable embodiments that are not written into the claim language. As another example, the claim language recites something different from the actually disclosed invention for the straightforward reason that the external diameter of the disclosed hollow body as shown in Fig. 1 and 2 is not at a maximum throughout the “contact range” 118 as it is shown in Fig. 1 and 2: the maximum external diameter only exists at the elevated regions 107 as shown in Fig. 1 and 2 (Applicant’s Representative cites to Fig. 1 and 2, in addition Fig. 3 to a lesser extent than Fig. 1 and 2, for an explanation of what the claim language recites). Any insistence that Fig. 1 and 2 show what is claimed in the current claim language is incorrect. Other inconsistencies with the claim language relative to how the invention is disclosed in the specification including in Fig. 1 and 2 are identified in the 35 U.S.C. 112(a),(b) rejections below.

Notes on 112 Rejections made below
Examiner notes that the 35 U.S.C. 112(a),(b) rejections of the claims made below are made at least partially in an effort to improve patent quality: to improve the quality of any patent that issues as a result of this application. Examiner notes that, in regard to the 35 U.S.C. 112(a) rejections, ensuring that the disclosed subject matter is actually recited (and that Applicant’s characterization of the claimed invention in arguments on the record are consistent with both what is actually claimed and what is actually disclosed) should be considered a part of improvement of patent quality, and Examiner notes that, in regard to the 35 U.S.C. 112(b) rejections, ensuring that the claimed subject matter is clearly recited should be considered a part of improvement of patent quality. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "103" and "106" have both been used to designate the exterior surface of “layer of glass 104” that is between elevated regions 107 in Fig. 1 and 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
REPEATED / UPDATED REJECTIONS

Note on claim interpretation
Examiner notes that the term “contact region” is identified as indefinite in the 35 U.S.C. 112(b) rejections below. For purposes of examination, Examiner has interpreted the “contact region” as extending either (a) the entire height of the hollow body (because the hollow body could be contacted at any height along the height of the hollow body) or (b) any portion of the height of hollow body, as long as the extent of the “contact region” includes at least some extent of the “surface region” (see last two lines of claim 1, which requires that “the at least one surface region being at least partially positioned in the at least one contact region”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



In regard to independent claims 1, 13 and 14, the structure, and scope of structures, Applicant intends to delineate (recite) via the language of claims 1, 13 and 14 cannot be ascertained for the following reasons:
	(1) it is not clear what makes the “contact region” (or regions) the “contact region” (or regions). 
Does something contact the “contact region[/s]” ? Does the “contact region[/s]” contact something ? Both ? Is the “something” part of the hollow body ?

(2) What is the standard used to determine whether a given region of a hollow body is a “contact region” ? 

	(3) For the reasons identified above in (1) and (2), it is unclear how a “contact range” would be identified in a given hollow body. What is a “contact range” ? What is structurally necessary for a given structure along a hollow body to be considered a “contact range” ?

	(4) It is unclear if (a) the “wall surface” and “base surface” are required to be mutually exclusive surfaces or (b) if there is intended to be some overlap required between the “wall surface” and the “base surface”. If “surfaces” of different names are recited, a reasonable interpretation would be that these different “surfaces” must be mutually exclusive, but it is not clear that this is the structure that is intended to be recited.


(6) it is not clear what makes the “surface region” (or regions) the “surface region” (or regions). It is not clear what differentiates the “contact region” (or regions) from the “surface region” (or regions). Since the claim language requires that there is some overlap between the “contact region[/s]” and “surface region[/s]”, it is not clear how the metes and bounds of the “contact region[/s]” and “surface region[/s]” would be determined. What is the standard used to determine whether a given region of a hollow body is a “contact region” ? What is the standard used to determine whether a given region of a hollow body is an “surface region” ?

(7) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: structural cooperative relationship between the “contact region[/s]” and “surface region[/s]”. What is the standard used 

Note that, to the extent that there is intended to be overlap within all or some of the regions (it is not clear if this is what Applicant intends to require in the claim language or not), the actual claim language does not clearly delineate the structural nature of this overlap. If “regions” or “surfaces” of different names are recited, a reasonable interpretation would be that these different “regions” or “surfaces” must be mutually exclusive, but it is not clear that this is the structure that is intended to be recited. Examiner calls Applicant and Applicant’s Representative’s attention to the fundamental claim interpretation principles outlined in MPEP 2111.01 II and 2103: it is improper to import claim limitations from the specification. MPEP 2111.01 II (“IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION”):
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order 
MPEP 2111.01 II.
Also note MPEP 2103 C (“[T]he name of the game is the claim.”). The claim language must clearly recite the intended structure, including the structural relationships between the components, surfaces, regions, etc… of Applicant’s invention.

Claims 2-11 are rejected for the same reasons that claim 1 is rejected since claims 2-11 depend upon claim 1.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
In regard to independent claim 1, the recitation “an exterior diameter of the hollow body having a maximum throughout the contact range” (lines 7-8) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention because what is shown as the contact range 118 in Fig. 1, 2 and 3 does not meet the requirements of the limitation “an exterior diameter of the hollow body having a maximum throughout the contact range” (lines 7-8), and an alternative usage of the term “contact range” does not appear to be anywhere else in the disclosure. Examiner requests that Applicant’s Representative consider the following explanation:

	The recitation “an exterior diameter of the hollow body having a maximum throughout the contact range” (lines 7-8 of claim 1) requires that the exterior diameter of the hollow body is at a maximum throughout the contact range.

	Looking at Fig. 1, 2 and 3, the exterior diameter of the hollow body is at a maximum only at the locations along the height of the hollow body at which the elevated regions 107 (or elevated region 107 in Fig. 3) are located (note the blow-ups at the right of each figure showing elevated regions 107, and contact range 118 shown at the left of each figure).

as claimed because the claimed contact range must have the maximum external diameter of the hollow body throughout the contact range (which is not the case, because the maximum exterior diameter of the hollow body is only at the elevated regions [also note that the maximum exterior diameter of the hollow body would only exist at multiple locations along the height of the hollow body in the instance where the largest height of the elevated regions 107 exists for at least two elevated regions 107]).

	This inconsistency between the “contact range” 118 in Fig. 1, 2 and 3 and the “contact range” as limited in the claim language must be addressed.

	Claims 2-11 are rejected for the same reasons that claim 1 is rejected since claims 2-11 depend upon claim 1.

In regard to independent claims 13 and 14, the recitation “an exterior diameter of the hollow body having a maximum throughout the contact range” also exists in claims 13 and 14, so claims 13 and 14 are rejected for the same reasons that claim 1 is rejected above.

Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
In regard to independent claim 1, the recitation “the wall surface comprising at least one surface region, in which the base surface is at least partially superimposed by at least one elevated region” (lines 4-5) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention because the claim language “the wall surface comprising at least one surface region, in which the base surface is at least partially superimposed by at least one elevated region” language of lines 4-5 of claim 1 literally requires a different structure from what is shown in Fig. 1, 2 and 3 in the blow-up at right side of Fig. 1, 2 and 3 showing reference characters 103, 106, 107 to the far right: the recitation “the wall surface comprising at least one surface region, in which the base surface is at least partially superimposed by at least one elevated region” requires (i) that the elevated region superimposes the at least one surface region and (ii) that the at least one surface region is part of the wall surface. This means that the elevated regions 107 must superimpose wall surface 103, and that the elevated regions 107 do not make up part of wall surface 103. In other words, the language of lines 4-5 of claim 1 require that the elevated regions 107 superimpose (are on top of) wall surface 103. Note that the claim language explicitly requires that the base surface is a part of the surface region (“… at least one surface region, in which the base surface is at least partially superimposed…”, with emphasis on “in which”; lines 4-5 of claim 1), and, since the surface region is a part of the wall surface (“the wall surface comprising at least one surface region”, with emphasis on “comprising”; line 4 of even at the locations where the elevated regions exist (this is not what Fig. 1, 2 and 3 show). 

	This inconsistency between the (a) structural relationship required between the wall surface, the at least one surface region, the base surface and the at least one elevated region via the recitation “the wall surface comprising at least one surface region, in which the base surface is at least partially superimposed by at least one elevated region” of the claim language and the (b) structure shown in the blow-up at the right side of Fig. 1, 2 and 3 must be addressed.

	Claims 2-11 are rejected for the same reasons that claim 1 is rejected since claims 2-11 depend upon claim 1.

Independent claims 13 and 14 include the same limitation at issue in this basis for rejection, and are therefore rejected for the same reasons. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Note on claim interpretation
Examiner notes that the term “contact region” is identified as indefinite in the 35 U.S.C. 112(b) rejections below. For purposes of examination, Examiner has interpreted the “contact contacted at any height along the height of the hollow body) or (b) any portion of the height of hollow body, as long as the extent of the “contact region” includes at least some extent of the “surface region” (see last two lines of claim 1, which requires that “the at least one surface region being at least partially positioned in the at least one contact region”).

Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1, 13 and 14 fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed October 12, 2021. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated that the claimed “contact range” is the contact range 118 that is shown in Fig. 1, 2 and 3, and this statement indicates that the invention is different from what is defined in the claim(s) because what is shown as the contact range 118 in Fig. 1, 2 and 3 does not meet the requirements of the limitation “an exterior diameter of the hollow body having a maximum throughout the contact range” (lines 7-8), and an alternative usage of the term “contact range” does not appear to be anywhere else in the disclosure. See explanation in 35 U.S.C. 112(a) rejection of claims 1-11, 13 and 14 made of record above.

	Claims 2-11 are rejected for the same reasons that claim 1 is rejected since claims 2-11 depend upon claim 1.
Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to independent claims 1, 13 and 14, the scope of structures Applicant intends to delineate (recite) via the language of claims 1, 13 and 14 via the “an exterior diameter of the hollow body having a maximum throughout the contact range” recitation cannot be ascertained because of the inconsistency between the “contact range” 118 depicted in Fig. 1, 2 and 3 and the “contact range” as limited in the claim language. See 35 U.S.C. 112(a),(b) rejections made of record above, in which the inconsistency is discussed.

	Claims 2-11 are rejected for the same reasons that claim 1 is rejected since claims 2-11 depend upon claim 1.

Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to independent claims 1, 13 and 14, the scope of structures Applicant intends to delineate (recite) via the language of claims 1, 13 and 14 via the recitation of two separate surfaces the “wall surface” and the “base surface”, when compared with Applicant’s Representative’s attempted explanation for the structure that is recited in the claims on pages 8-12 of Resp., cannot be ascertained because of the reality of what the recitation of two different 
	Applicant’s Representative’s explanation for the embodiments having at least one other layer between the claimed “layer of glass” and the elevated region/s makes sense (because the “wall surface” and the “base surface” are necessarily two different surfaces), but, for the embodiment where there is no layer between the claimed “layer of glass” and the elevated region/s, confusion is raised via the recitation of the surfaces that are between elevated regions being called two different surfaces. While one can look to the blow-up to the right side of Fig. 1, 2 and 3 and see that the surfaces that are between elevated regions in the embodiment where there is no layer between the claimed “layer of glass” and the elevated region/s are intended to be both the “wall surface” 103 and the “base surface” 106, it is not clear whether or not this embodiment is actually intended to fall within the scope of claims 1, 13 and 14 because the 

The embodiments having at least one other layer between the claimed “layer of glass” and the elevated region/s clearly fall within the scope of claims 1, 13 and 14, but it cannot be ascertained whether or not the embodiment where there is no layer between the claimed “layer of glass” and the elevated region/s falls within the scope of claims 1, 13 and 14. Examiner submits that the only way to be sure that the embodiment where there is no layer between the claimed “layer of glass” and the elevated region/s falls within the scope of claims 1, 13 and 14 is to import the blow-up portion at the right of Fig. 1, 2 and 3 into the claim language, which is not permitted under basis claim interpretations principles. See MPEP 2111.01; 2103 C.

	Examiner suggests, that for the embodiment where there is no layer between the claimed “layer of glass” and the elevated region/s to fall within the scope of claims 1, 13 and 14 in a definite fashion, the claim language must be amended in a way that this embodiment is clearly recited, without referring to the surfaces that are between elevated regions two different surfaces with two different names, even though they are a single surface. The embodiment where there is no layer between the claimed “layer of glass” and the elevated region/s identified by Applicant’s Representative as being in the claim language in Resp. is not clearly recited in the claim language, because it requires reading a limitation into the claim language from the specification (MPEP 2111.01 II; 2103 C) that is not in the claim language: that there is overlap between the “wall” and “base” surfaces, even though those two surfaces have different names (the only 

	Claims 2-11 are rejected for the same reasons that claim 1 is rejected since claims 2-11 depend upon claim 1.

Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to independent claim 1, the scope of structures Applicant intends to delineate (recite) via the recitation “the wall surface comprising at least one surface region, in which the base surface is at least partially superimposed by at least one elevated region” (lines 4-5) cannot be ascertained because the claim language “the wall surface comprising at least one surface region, in which the base surface is at least partially superimposed by at least one elevated region” language of lines 4-5 of claim 1 literally requires a different structure from what is shown in Fig. 1, 2 and 3 in the blow-up at right side of Fig. 1, 2 and 3 showing reference characters 103, 106, 107 to the far right: the recitation “the wall surface comprising at least one surface region, in which the base surface is at least partially superimposed by at least one elevated region” requires (i) that the elevated region superimposes the at least one surface region and (ii) that the at least one surface region is part of the wall surface. This means that the elevated regions 107 must superimpose wall surface 103, and that the elevated regions 107 do not make up part of wall surface 103. In other words, the language of lines 4-5 of claim 1 require the elevated regions 107 superimpose (are on top of) wall surface 103. Note that the claim language explicitly requires that the base surface is a part of the surface region (“… at least one surface region, in which the base surface is at least partially superimposed…”, with emphasis on “in which”; lines 4-5 of claim 1), and, since the surface region is a part of the wall surface (“the wall surface comprising at least one surface region”, with emphasis on “comprising”; line 4 of claim 1), that the base surface is a part of the wall surface even at the locations where the elevated regions exist (this is not what Fig. 1, 2 and 3 show). Because this (what is recited in lines 4-5 of claim 1) is not what is shown in the blow–up in Fig. 1, 2 and 3, and Applicant’s Representative is relying upon (see page 8 of Resp.) this blow-up in Fig. 1, 2 and 3 for an explanation of what is recited in lines 4-5 of claim 1 (which is incorrect as explained above), it is unclear exactly what scope of structures Applicant intends to delineate via the language of claim 1. 

Claims 2-11 are rejected for the same reasons that claim 1 is rejected since claims 2-11 depend upon claim 1.

Independent claims 13 and 14 include the same limitation at issue in this basis for rejection, and are therefore rejected for the same reasons. 

Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1, 13 and 14 fail to correspond in scope with that which the inventor or a 

Claims 2-11 are rejected for the same reasons that claim 1 is rejected since claims 2-11 depend upon claim 1.

Independent claims 13 and 14 include the same limitation at issue in this basis for rejection, and are therefore rejected for the same reasons. 

Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
It is unclear how the metes and bounds of the surface and contact regions are to be determined for a given hollow body.

What makes a “surface region” a “surface region” ?

What makes a “contact region” a “contact region” ?

How are the metes and bounds of a “contact region” of a given hollow body supposed to be determined ?

	How does the word “contact” in the recitation “contact region” limit the region that is the “contact region”, including in regard to how the metes and bounds of the “contact region” are to be determined ? The word “contact” has to denote something: what does it denote about the “contact region” ?

How are the metes and bounds of a “surface region” of a given hollow body supposed to be determined ? Examiner notes the fact that the surface region is required to be at least partially in the contact region in claims 1, 13 and 14 does not in-and-of-itself make clear what the metes and bounds of the surface region is / how the  metes and bounds of a “surface region” of a given hollow body is supposed to be determined.



Independent claims 13 and 14 include the same limitation at issue in this basis for rejection, and are therefore rejected for the same reasons. 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 8, it is unclear if the diameter of each elevated region is intended to be the internal diameter or the external diameter of the elevated region. Examiner has interpreted the claim language as requiring that the diameter formed from each ring formed from the elevated region that circumscribes the claimed “layer of glass” is within the claimed range: the only thing that is indefinite with the claim language is that it is unclear if the diameter claimed in claim 8 is the internal or external diameter of the ring formed from the elevated regions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Note on claim interpretation
For purposes of examination, Examiner has interpreted the “contact region” as extending either (a) the entire height of the hollow body (because the hollow body could be contacted at any height along the height of the hollow body) or (b) any portion of the height of hollow body, as long as the extent of the “contact region” includes at least some extent of the “surface region” (see last two lines of claim 1, which requires that “the at least one surface region being at least partially positioned in the at least one contact region”).

Claims 1, 3, 4, 6, 7, 10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chang et al. (US 2014/0151370).




Interpretation I, glass core layer 204 as claimed “layer of glass”, glass cladding layer 206a as only elevated region: claims 1, 3, 4, 6, 10, 13 and 14

In regard to claims 1, 6 and 13, Chang et al. teach a hollow body comprising a wall comprising a layer of glass (glass core layer 204) and an elevated region (glass cladding layer 206a) (see, for example, paragraph 0096 and embodiment shown in Fig. 1 and 3 [Fig. 3 is a blow-up of circle 3 in Fig. 1; Fig. 1 shows outer surface 106 and inner surface 104]). The outer surface of glass core layer 204 corresponds to the claimed “base surface”. The combination of the interior surface of glass cladding layer 206b and the exterior surface of glass cladding layer 206a corresponds to the claimed “wall surface” (in regard to claims 1 and 6; for the purposes of claim 1, the exterior surface of glass cladding layer 206a only also corresponds to the claimed “wall surface”). Note that the claim language requires that the base surface is superimposed by the at least one elevated region, which means that the claimed at least one elevated region must be over whatever surface is the base surface. The entire height of the hollow body or the height of the sidewall portion of the hollow body having the same internal diameter (the portion of same internal diameter that ends about one-third up the height of the bottle that ends just above the “Tw” in Fig. 1) corresponds to the claimed “contact range” (this interpretation has been made for purposes of examination, but note the 35 U.S.C. 112(a),(b) rejections regarding the inconsistency between “contact range 118” shown in Fig 1, 2 and 3 and that the requirements of the claim limitation “an exterior diameter of the hollow body having a maximum throughout the contact range”). The portion of the glass core layer 204 of the hollow body that has the glass cladding layer 206a superimposed on it corresponds to both the claimed “surface region” and “contact region”. Note that the recitation that the “contact region” “extends along a contact range of a height of the hollow body” does not require that the entire length of the “contact region” is 

In further regard to independent claim 13, Chang et al. teach that the hollow body is for packaging pharmaceutical compositions in the interior of the hollow body (see, for example, paragraph 0003).
	
In regard to independent claim 14, Chang et al. teach the hollow body as discussed above in regard to claims 1 and 13. Since claim 14 is a process of providing the hollow body having structural and compositional limitations as claimed in claims 1 and 13, inserting a pharmaceutical composition (pharmaceutical composition contained within the hollow body recited in claim 13) and closing the hollow body, Chang et al. teach the process as recited in claim 14 (closing a container meant to store a pharmaceutical composition inherently includes closing the container after the pharmaceutical composition has been inserted in it).
In regard to claim 3, since the entire hollow body shown in Fig. 1-3 is formed of the laminate of glass core layer 204 and glass cladding layers 206a and 206b, the at least one surface region extends along the entire circumference of (along 100% of the circumference of) the hollow body (because the entire hollow body includes the laminate). 

In regard to claim 4, Chang et al. teach that the hollow body is for packaging pharmaceutical compositions (and therefore it is a container for pharmaceutical packaging goods and medical packaging goods [because pharmaceutical compositions are medical goods]) (see, for example, paragraph 0003).

In regard to claim 10, the glass of cladding layer 206a is of a different composition from the glass of glass core layer 204 (paragraph 0098: materials of different properties such as CTE necessarily have different compositions).

Interpretation II, glass cladding layer 206b as claimed “layer of glass”, glass cladding layer 206a as only elevated region: claims 1, 3, 4, 6, 10, 13 and 14

In regard to claims 1, 6 and 13, Chang et al. teach a hollow body comprising a wall comprising a layer of glass (glass cladding layer 206b) and an elevated region (glass cladding layer 206a) (see, for example, paragraph 0096 and embodiment shown in Fig. 1 and 3 [Fig. 3 is a blow-up of circle 3 in Fig. 1; Fig. 1 shows outer surface 106 and inner surface 104]). The outer surface of glass cladding layer 206b corresponds to the claimed “base surface”. The combination of the interior surface of glass cladding layer 206b and the exterior surface of glass cladding layer 206a corresponds to the claimed “wall surface” (in regard to claims 1 and 6; for the purposes of claim 1, the exterior surface of glass cladding layer 206a only also corresponds to the claimed “wall surface”). Note that the claim language requires that the base surface is superimposed by the at least one elevated region, which means that the claimed at least one elevated region must be over whatever surface is the base surface. The entire height of the hollow body or the height of the sidewall portion of the hollow body having the same internal diameter (the portion of same internal diameter that ends about one-third up the height of the bottle that ends just above the “Tw” in Fig. 1) corresponds to the claimed “contact range” (this interpretation has been made does not require that the entire length of the “contact region” is limited to the span of the “contact range” (alternately, it appears that the “contact region” could also simply be along the entire height of the hollow body).

In further regard to independent claim 13, Chang et al. teach that the hollow body is for packaging pharmaceutical compositions in the interior of the hollow body (see, for example, paragraph 0003).

In regard to independent claim 14, Chang et al. teach the hollow body as discussed above in regard to claims 1 and 13. Since claim 14 is a process of providing the hollow body having structural and compositional limitations as claimed in claims 1 and 13, inserting a pharmaceutical composition (pharmaceutical composition contained within the hollow body recited in claim 13) and closing the hollow body, Chang et al. teach the process as recited in claim 14 (closing a container meant to store a pharmaceutical composition inherently includes closing the container after the pharmaceutical composition has been inserted in it).



In regard to claim 4, Chang et al. teach that the hollow body is for packaging pharmaceutical compositions (and therefore it is a container for pharmaceutical packaging goods and medical packaging goods [because pharmaceutical compositions are medical goods]) (see, for example, paragraph 0003).

In regard to claim 10, the glass of cladding layer 206a is of a different composition from the glass of glass core layer 204 (paragraph 0098: materials of different properties such as CTE necessarily have different compositions).

Interpretation III, glass cladding layer 206b as claimed “layer of glass”, glass cladding layer 206a and glass core layer 204 as two different elevated regions: claims 1, 3, 4, 6, 7, 10, 13 and 14

In regard to claims 1, 6, 7 and 13, Chang et al. teach a hollow body comprising a wall comprising a layer of glass (glass cladding layer 206b) and two elevated regions (glass cladding layer 206a and glass core layer 204 are each a different elevated region) (see, for example, paragraph 0096 and embodiment shown in Fig. 1 and 3 [Fig. 3 is a blow-up of circle 3 in Fig. 1; Fig. 1 shows outer surface 106 and inner surface 104]). The outer surface of glass cladding layer 206b corresponds to the claimed “base surface”. The combination of the interior surface of glass must be over whatever surface is the base surface. The entire height of the hollow body or the height of the sidewall portion of the hollow body having the same internal diameter (the portion of same internal diameter that ends about one-third up the height of the bottle that ends just above the “Tw” in Fig. 1) corresponds to the claimed “contact range” (this interpretation has been made for purposes of examination, but note the 35 U.S.C. 112(a),(b) rejections regarding the inconsistency between “contact range 118” shown in Fig 1, 2 and 3 and that the requirements of the claim limitation “an exterior diameter of the hollow body having a maximum throughout the contact range”). The portion of the glass cladding layer 206b of the hollow body that has the glass core layer 204 and glass cladding layer 206a superimposed on it corresponds to both the claimed “surface region” and “contact region”. Note that the recitation that the “contact region” “extends along a contact range of a height of the hollow body” does not require that the entire length of the “contact region” is limited to the span of the “contact range” (alternately, it appears that the “contact region” could also simply be along the entire height of the hollow body).

In further regard to claim 7, the glass core layer 204 and glass cladding layer 206a are two different elevated regions, and therefore constitute a plurality of elevated regions in the at least one surface region.



In regard to independent claim 14, Chang et al. teach the hollow body as discussed above in regard to claims 1 and 13. Since claim 14 is a process of providing the hollow body having structural and compositional limitations as claimed in claims 1 and 13, inserting a pharmaceutical composition (pharmaceutical composition contained within the hollow body recited in claim 13) and closing the hollow body, Chang et al. teach the process as recited in claim 14 (closing a container meant to store a pharmaceutical composition inherently includes closing the container after the pharmaceutical composition has been inserted in it).

In regard to claim 3, since the entire hollow body shown in Fig. 1-3 is formed of the laminate of glass core layer 204 and glass cladding layers 206a and 206b, the at least one surface region extends along the entire circumference of (along 100% of the circumference of) the hollow body (because the entire hollow body includes the laminate). 

In regard to claim 4, Chang et al. teach that the hollow body is for packaging pharmaceutical compositions (and therefore it is a container for pharmaceutical packaging goods and medical packaging goods [because pharmaceutical compositions are medical goods]) (see, for example, paragraph 0003).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2014/0151370).
In regard to claim 2, Chang et al. teach the hollow body as discussed above in regard to claim 1, in regard to each of Embodiments (I), (II) and (III) identified in the rejection.
	Chang et al. do not explicitly teach that the elevated region of each of Embodiments (I), (II) and (III) is transparent. Since each of the components identified as the claimed “elevated region” in the rejection are glass layers, it would have been obvious to one of ordinary skill in 

In regard to claim 8, Chang et al. teach the hollow body as discussed above in regard to claims 1 and 7, in regard to Embodiments (III) identified in the rejection.
	While Chang et al. do not specify the overall diameter of the hollow body (and therefore do not specify the diameter of each of the glass cladding layer 206a and glass core layer 204, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed a hollow body having an internal diameter of a range of values such that the diameter of the glass cladding layer 206a and glass core layer 204 would fall within the claimed range of 5 to 2500 microns, since a range of diameters of values that at least overlap with the claimed range would be well known internal diameters of the such layers of a multilayer glass hollow body. 

In regard to claim 11, Chang et al. teach the hollow body as discussed above in regard to claims 1 and 10, in regard to each of Embodiments (I), (II) and (III) identified in the rejection.
	While Chang et al. do not explicitly teach the difference in softening points between the two glasses of the two different layers, and do not identify which has the higher softening point, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a glass of a higher softening point for the layer or layers that is/are interior to the exterior layer/layers in order to allow the exterior layer/layers to be placed on the 

Response to Arguments
Applicant’s arguments in response to the 35 U.S.C. 112(b) rejections made of record in the previous Office Action mailed July 9, 2021 have been fully considered, but are not persuasive to the extent identified below.

(I)	Page 8 of Resp., first paragraph: “The wall surface is meant to be the complete (exterior) surface of the hollow body. (See page 4, lines 25 and 26: “Preferably…”.

Reasons it is not clear that what is argued / stated here is not clearly recited/required in the actual claim language (and therefore that the arguments / statements are not persuasive to overcome the 35 U.S.C. 112(b) rejections)

(a) The description of Fig. 1 (paragraph 0268 of the Published Application 2019/0343720) states:

The wall surface 103 consists of an interior surface 108 which faces the interior volume 101, and an exterior surface 109 which faces away from the interior volume 101.

Applicant’s Representative’s statement “The wall surface is meant to be the complete (exterior) surface of the hollow body.” is therefore inconsistent with the description of the embodiment shown in Fig. 1 in paragraph 0268 of the Published Application.
Examiner requests that Applicant’s Representative make the correct citation in the next response, so that the record is clear what section of the specification Applicant’s Representative is relying upon, and so that Examiner has a fair opportunity to review the portion of the specification Applicant intends to recite. It is not clear how this incorrect citation addresses the 35 U.S.C. 112(b) rejection of record.

(c) Any statement that something is preferable (“Preferably…”) does not mean that it is required, and does not mean that such a preferable embodiment should be read into the claim language. In fact, an embodiment that is indicated as preferable in the specification should not be read into claim language that does not explicitly recite the preferable embodiment. MPEP 2111.01; 2103.

(d) the recitation of the wall having a wall surface and a base surface is contradictory to Applicant’s Representative’s attempted explanation for the structure that is recited in the claims and Applicant’s Representative’s attempted explanation for why the claims are not indefinite on pages 8-12 of Resp. because the recitation of the something having two different surfaces inherently establishes that the two different surfaces are different surfaces that are mutually exclusive (no overlap between the surfaces, etc…). In other words, recitation of an article having “X surface” and “Y surface” inherently establishes that “X surface” and “Y surface” are different surfaces that are mutually exclusive. Of course, a given surface can be designated as having different regions. However, any attempt to explain two separate surfaces of an article as having some overlap (for example, that surface Y is somehow part of surface X) is inherently 

(II)	Page 8 of Resp., second paragraph: the explanation that the base surface is either “an outer surface” of (a) the layer of glass if the layer of glass is the only layer of the wall or (b) a further layer (if that further layer exists in the wall that “superimposes the layer of glass on its outer surface”), Applicant’s Representative citing “page 4, lines 23 to 25”

Reasons it is not clear that what is argued / stated here is not clearly recited/required in the actual claim language (and therefore that the arguments / statements are not persuasive to overcome the 35 U.S.C. 112(b) rejections)
 
(a) there is no indication whatsoever, for example, in claim 1, that there is another layer other than the “layer of glass” in the wall. Therefore, while the scenario where there is a further layer and the “base surface” is the outer surface of the further layer is possible in the claim language, there is no indication from the claim language that this is a claimed embodiment, which means the other possible embodiments must be considered. The most direct embodiment that is recited in claim 1 is that there is only the “layer of glass” in the wall other than the elevated regions, and therefore all considerations provided above in Part (I) are raised, in particular, (I)(d). See (I)(d) above. Additionally, there is no indication in the claim language whatsoever for any reader of the claim language, including any one of ordinary skill in the art, to conclude that there is an embodiment where the base surface and the wall surface are actually the same surface for at least 

(b) Applicant’s Representative’s citation to “page 4, lines 23 to 25” of the specification in the second paragraph of page 8 of Resp. appears to be incorrect: there are only 23 lines on page 4 of the specification, and line 23 does not read as what Applicant’s Representative has quoted on page 8 of Resp. Examiner requests that Applicant’s Representative make the correct citation in the next response, so that the record is clear what section of the specification Applicant’s Representative is relying upon, and so that Examiner has a fair opportunity to review the portion of the specification Applicant intends to recite. It is not clear how this incorrect citation addresses the 35 U.S.C. 112(b) rejection of record.

(c) Any statement that something is preferable (“Preferably…”) does not mean that it is required, and does not mean that such a preferable embodiment should be read into the claim language. In fact, an embodiment that is indicated as preferable in the specification should not be read into claim language that does not explicitly recite the preferable embodiment. MPEP 2111.01; 2103.

(III)	Page 8 of Resp., third paragraph: Applicant’s Representative’s discussion of the “the wall surface comprising at least one surface region, in which the base surface is at least partially superimposed by at least one elevated region” language of lines 4-5 of claim 1, relative to Fig. 1 (blow-up at right side of Fig. 1 showing reference characters 103, 106, 107 to the far right)

Reasons it is not clear that what is argued / stated here is not clearly recited/required in the actual claim language (and therefore that the arguments / statements are not persuasive to overcome the 35 U.S.C. 112(b) rejections)

(a) the claim language “the wall surface comprising at least one surface region, in which the base surface is at least partially superimposed by at least one elevated region” language of lines 4-5 of claim 1 literally requires a different structure from what is shown in Fig. 1 in the blow-up at right side of Fig. 1 showing reference characters 103, 106, 107 to the far right: the recitation “the wall surface comprising at least one surface region, in which the base surface is at least partially superimposed by at least one elevated region” requires (i) that the elevated region superimposes the at least one surface region and (ii) that the at least one surface region is part of the wall surface. This means that the elevated regions 107 must superimpose wall surface 103, and that the elevated regions 107 do not make up part of wall surface 103. In other words, the language of lines 4-5 of claim 1 require that the elevated regions 107 superimpose (are on top of) wall surface 103. Note that the claim language explicitly requires that the base surface is a part of the surface region (“… at least one surface region, in which the base surface is at least partially superimposed…”, with emphasis on “in which”; lines 4-5 of claim 1), and, since the surface region is a part of the wall surface (“the wall surface comprising at least one surface region”, with emphasis on “comprising”; line 4 of claim 1), that the base surface is a part of the wall surface even at the locations where the elevated regions exist (this is not what Fig. 1, 2 and 3 show). Because this (what is recited in lines 4-5 of claim 1) is not what is shown in the blow–up in Fig. 1, and Applicant’s Representative is relying upon this blow-up in Fig. 1 for an explanation of what is recited in lines 4-5 of claim 1 (which is incorrect as explained above), it is 

(b) Applicant’s Representative’s statement “Where there is nothing superimposed to the outermost layer of the wall (such as an elevated region), the base surface forms the wall surface” (third paragraph) is not always the case, given Applicant’s Representative’s explanation in the second paragraph of page 8 of Resp. However, in the third paragraph of page 8 of Resp., it is stated as if it is always the case. This inconsistency in Applicant’s Representative’s explanation raises additional confusion as to exactly what scope of structures Applicant intends to delineate via the language of claim 1. As explained by Applicant’s Representative in the second paragraph of page 8 of Resp., the base surface and the wall surface are completely different surfaces when there is an additional layer in the wall other than the “layer of glass”. Also see points (II)(a)-(c) above in regard to the instance where there is no layer other than the “layer of glass” in the wall.

(IV)	Page 8 of Resp., fourth paragraph: Applicant’s Representative’s citation to page 38, lines 2 to 6

Reasons it is not clear that what is argued / stated here is not clearly recited/required in the actual claim language (and therefore that the arguments / statements are not persuasive to overcome the 35 U.S.C. 112(b) rejections)

(a) in regard to the first sentence of the fourth paragraph of page 8 of Resp., there does not appear to be anything inconsistent with line 5 of claim 1 in that sentence. However, see (III)(a) and (III)(b) above.

(b) Applicant’s Representative’s citation to “Page 38, lines 2 to 6” of the specification in the fourth paragraph of page 8 of Resp. appears to be incorrect: lines 2-6 of page 38 do not read as what Applicant’s Representative has quoted on page 8 of Resp. Examiner requests that Applicant’s Representative make the correct citation in the next response, so that the record is clear what section of the specification Applicant’s Representative is relying upon, and so that Examiner has a fair opportunity to review the portion of the specification Applicant intends to recite. It is not clear how this incorrect citation addresses the 35 U.S.C. 112(b) rejection of record.

(c) in regard to the second sentence of the fourth paragraph of page 8 of Resp., any statement that something is preferable (“preferably…”) does not mean that it is required, and does not mean that such a preferable embodiment should be read into the claim language. In fact, an embodiment that is indicated as preferable in the specification should not be read into claim language that does not explicitly recite the preferable embodiment. MPEP 2111.01; 2103.



Reasons it is not clear that what is argued / stated here is not clearly recited/required in the actual claim language (and therefore that the arguments / statements are not persuasive to overcome the 35 U.S.C. 112(b) rejections)

(a) This paragraph does not appear to introduce any new issue that was not addressed above. Most notably, as explained in (III)(a), the language of lines 4-5 of claim 1 require that the elevated regions 107 superimpose (are on top of) wall surface 103. Therefore, the outer surfaces of the claimed elevated regions cannot form part of the claimed wall surface, contrary to Applicant’s Representative’s characterization in the Paragraph bridging pages 8-9 of Resp. Because what is recited in lines 4-5 of claim 1 is not what is shown in the blow–up in Fig. 1, and Applicant’s Representative is relying upon this blow-up in Fig. 1 for an explanation of what is recited in lines 4-5 of claim 1 (which is incorrect as explained above: the outer surfaces of the claimed elevated regions cannot form part of the claimed wall surface), it is unclear exactly what scope of structures Applicant intends to delineate via the language of claim 1.

(b) Applicant’s Representative’s citation to “page 59, lines 12 to 14” of the specification in the paragraph bridging pages 8-9 of Resp. appears to be incorrect: lines 12-14 of page 59 do not read as what Applicant’s Representative has quoted on pages 8-9 of Resp. Examiner requests that Applicant’s Representative make the correct citation in the next response, so that the record is clear what section of the specification Applicant’s Representative is relying upon, and so that Examiner has a fair opportunity to review the portion of the specification Applicant intends to recite. It is not clear how this incorrect citation addresses the 35 U.S.C. 112(b) rejection of record.

(VI) Applicant’s Representative’s discussion of the “contact region” and “contact range” in the paragraphs on page 9 of Resp.

Reasons it is not clear that what is argued / stated here is not clearly recited/required in the actual claim language (and therefore that the arguments / statements are not persuasive to overcome the 35 U.S.C. 112(b) rejections)

(a) the statement “The contact region is also a region of the wall surface” is not a correct representation of claim 1. Claim 1 recites that the contact region is a component of the “base surface”, not the “wall surface”. Since, as pointed out repeatedly above, the “base surface” and the “wall surface” are not the same surfaces (Applicant’s Representative even acknowledges this in regard to the embodiments where the “layer of glass” is not the only layer in the wall; see discussion above), this incorrect representation of the claim language raises additional confusion as to exactly what scope of structures Applicant intends to delineate via the language of claim 1.

(b) in response to the statement “Claim 1 defines the contact region by requiring that “throughout the contact range an exterior diameter of the hollow body has a maximum”, (i) the language quoted is not a quote from the actual claim language and (ii) there is no “defin[ition of] contact region” in relation to the contact range as Applicant’s Representative indicates in this statement. 

(c) Applicant’s Representative’s citation to “page 37, lines 18 to 27” of the specification on page 9 of Resp. appears to be incorrect: lines 18-27 of page 37 do not read as what Applicant’s Representative has quoted on page 9 of Resp. Examiner requests that Applicant’s Representative make the correct citation in the next response, so that the record is clear what section of the specification Applicant’s Representative is relying upon, and so that Examiner has a fair opportunity to review the portion of the specification Applicant intends to recite. It is not clear how this incorrect citation addresses the 35 U.S.C. 112(b) rejection of record.

(d) in response to Applicant’s Representative’s statement “claim 1 specifies that the surface region(s) and the contact region(s) are all regions of the wall surface, but not mutually exclusive” on page 9 of Resp., this is not a correct representation of the actual claim language. While claim 1 recites that the at least one surface region is a region of the wall surface, claim 1 recites that the at least one contact region is a region of the base surface, not the wall surface. Therefore, the claim language does not require that the contact region(s) is/are a part of the wall surface.  Applicant’s Representative’s mischaracterization of the claim language regarding the requirements of the claim language regarding the relationship between the surface region(s), 

(e) Applicant’s Representative’s citation to “Page 4, lines 19 to 23” of the specification on page 9 of Resp. appears to be incorrect: lines 19-23 of page 4 do not read as what Applicant’s Representative has quoted on page 9 of Resp. Examiner requests that Applicant’s Representative make the correct citation in the next response, so that the record is clear what section of the specification Applicant’s Representative is relying upon, and so that Examiner has a fair opportunity to review the portion of the specification Applicant intends to recite.  It is not clear how this incorrect citation addresses the 35 U.S.C. 112(b) rejection of record.

(f) in regard to the references to the block quotes on page 9 of Resp. which include the words “preferably” and “preferred”, any statement that something is preferable does not mean that it is required, and does not mean that such a preferable embodiment should be read into the claim language. In fact, an embodiment that is indicated as preferable in the specification should not be read into claim language that does not explicitly recite the preferable embodiment. MPEP 2111.01; 2103.

(VII) Applicant’s Representative’s response to bases (1) and (2) of the 35 U.S.C. 112(b) rejection in the first and second paragraphs of page 10 of Resp. (referred to by Applicant’s Representative as “Items 4(1) and 4(2)”)


	
Reasons it is not clear that what is argued / stated here is not clearly recited/required in the actual claim language (and therefore that the arguments / statements are not persuasive to overcome the 35 U.S.C. 112(b) rejections)

	(a) Examiner maintains the basis for rejection for all reasons addressed above in Sections (I)-(VI) that address the “contact region”, including Section (VI)(d), which points out that Applicant’s Representative’s mischaracterized claim 1 as requiring that the “contact region” is a part of the wall surface (the actual language of claim 1 requires that the “contact region” is a part of the base surface).

Additionally, it is not clear what the “elevated regions” are within the context of the current claim language, because, as discussed in Section (III)(a) above, the elevated regions are required to be on top of the wall surface. Since the blow-up in the right of Fig. 1 discussed in Section (III)(a) above shows that part of the wall surface is made up by the on top of items 107, items 107 cannot be elevated regions within the structure established by the actual claim language of claim 1. Since there appear to be inconsistencies between Applicant’s Representative’s explanation for what the structural relationship between the relevant components are and the actual claim language, it remains unclear exactly what scope of structures Applicant intends to delineate via the language of claim 1.

(VIII) Applicant’s Representative’s response to basis (3) of the 35 U.S.C. 112(b) rejection in the third paragraph of page 10 of Resp. (referred to by Applicant’s Representative as “Item 4(3)”

Reasons it is not clear that what is argued / stated here is not clearly recited/required in the actual claim language (and therefore that the arguments / statements are not persuasive to overcome the 35 U.S.C. 112(b) rejections)

(a) The basis for rejection (3) is maintained because the recitation “an exterior diameter of the hollow body having a maximum throughout the contact range” of claim 1 is contradictory to what is shown in Fig. 1. The contact range 118 is identified as a large part of the height of the hollow body, but the maximum diameter of the hollow body is located only at the locations where the elevated regions 107 exist (see blow-up at right of Fig. 1). Therefore, according to the claim language “an exterior diameter of the hollow body having a maximum throughout the contact range”, a separate “contact range” would be located at each height along the hollow body at which there is an elevated region 107 present. However, Fig. 1 shows the hollow body as having one singular contact range 118 (see to immediate left of hollow body, indicating one contact range 118 extending most of the height of the hollow body). This inconsistency must be addressed: does Applicant intend to recite (i) what is shown in Fig. 1 as the structure of a “contact range” or (ii) the claim language “an exterior diameter of the hollow body having a maximum throughout the contact range” (which requires that there are a number of contact ranges that equal the number of elevated regions along the height of the hollow body) ?

(IX) Applicant’s Representative’s response to bases (4) and (5) of the 35 U.S.C. 112(b) rejection in the paragraph bridging pages 10-11 of Resp. (referred to by Applicant’s Representative as “Items 4(4) and 4(5)”)

Reasons it is not clear that what is argued / stated here is not clearly recited/required in the actual claim language (and therefore that the arguments / statements are not persuasive to overcome the 35 U.S.C. 112(b) rejections)

	(a) In regard to Item 4(4), Examiner notes the recitation “the at least one surface region being at least partially positioned in the at least one contact region” at the end of claim 1. Combining the requirements of claim 1 that (a) the least one surface region is required to be a part of the wall surface, (b) that the least one contact region is required to be a part of the base surface, and (c) “the at least one surface region being at least partially positioned in the at least one contact region”, there claim language requires some overlap between the wall and base surfaces (the at least one surface region of the wall surface is at least partially positioned in the at least one contact region of the base surface). However, Examiner maintains the basis for rejection (4) based on the explanations in Sections (I)(a) and (I)(d) above. Examiner also maintains the basis for rejection (5) based on the explanations in Sections (I)(a) and (I)(d) above. Examiner notes that the prospect that two surfaces of two different names of the same component would reasonably have to be interpreted as mutually exclusive surfaces was brought up in the original basis for rejection in basis (4).

(X) Applicant’s Representative’s response to bases (6) and (7) of the 35 U.S.C. 112(b) rejection on page 11 of Resp. (referred to by Applicant’s Representative as “Items 4(6) and 4(7)”)
	
Reasons it is not clear that what is argued / stated here is not clearly recited/required in the actual claim language (and therefore that the arguments / statements are not persuasive to overcome the 35 U.S.C. 112(b) rejections)

(a) It is not clear how these arguments clarify what the metes and bounds of the “contact” and “surface” regions are. It remains unclear what would make a “contact region” a “contact region” in a given hollow body, and it remains unclear what would make a “surface region” a “surface region” in that same given hollow body. It is not at all clear where the boundaries of the/a “contact region” would be. While it is clear that the elevated region/s are superimposed upon the “surface region”, it is not clear where the boundaries of the/a “surface region” would be, because there is no requirement in the claim language that the location of the “surface region”/s is limited to the locations along the height of the hollow body at which the elevated region/s are located.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782